[viggle.jpg]



September 16, 2013


Sillerman Investment Company LLC
430 Park Avenue
6th Floor
New York, NY 10022
Attention: Robert F.X. Sillerman



Dear Mr. Sillerman:


Sillerman Investment Company LLC (the “Lender”) and Viggle Inc. (the “Company”)
are party to that certain Line of Credit Grid Promissory Note, originally dated
as of June 29, 2012, as amended (the “Note”).


As of the date hereof, $1,748,097.88 has accrued in interest on the Note. You
have indicated that you will waive all accrued and unpaid interest on the Note
as of the date hereof. Accordingly, you hereby waive $1,748,097.88 in accrued
and unpaid interest on the Note.


If this letter accurately sets forth our agreement, please so indicate by
signing below.






Very truly yours,






Viggle Inc.
                        
By: /s/ Mitchell J. Nelson        
Name: Mitchell J. Nelson
Title: Executive Vice President




Acknowledged and agreed:


Sillerman Investment Company LLC


By: /s/ Robert F.X. Sillerman        
Name: Robert F.X. Sillerman
Title: Manager



[viggle2.jpg]